Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 1,
“receiving magnetic field values, which are generated by a plurality of real magnetic transmitters and are measured at multiple positions on a grid in a region containing a magnetic field perturbing element;
receiving approximate locations of the real magnetic transmitters;
using the approximate locations, characterizing a respective plurality of imaginary magnetic sources inside the field perturbing element;
using the measured magnetic field values, the approximate locations, and the characterized imaginary sources, iteratively calculating (1) actual locations of the real and imaginary magnetic sources in the region and (ii) modeled magnetic field values that would result from the real and imaginary magnetic sources at the actual locations;
using the calculated locations, and the modeled magnetic field values at the multiple positions on the grid, deriving a magnetic field calibration function for the region”

Claim 6,
“a memory for storing magnetic field values, which are generated by a plurality of real magnetic transmitters and are measured at multiple positions on a grid in a region containing a magnetic field perturbing element, and for storing approximate locations of the real magnetic transmitters; and
using the approximate locations of the real magnetic transmitters, characterize a respective plurality of imaginary magnetic sources inside the field perturbing element; 
using the measured magnetic field values, the approximate locations, and the characterized imaginary sources, 
iteratively calculate (1) actual locations of the real and imaginary magnetic sources in the region 
(ii) modeled magnetic field values that would result from the real and imaginary magnetic sources at the actual locations; 
and using the calculated locations, and the modeled magnetic field values at the multiple positions on the grid, derive a magnetic field calibration function for the region”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793